Title: City of Glasgow: Admission as Burgess and Gild-Brother, 19 September 1759
From: City of Glasgow
To: Franklin, Benjamin


At Glasgow the nineteenth Day of September one thousand seven hundred and fifty nine years:
The which day in Presence of the Right honourable John Murdoch Esquire Lord Provost of the said City Archibald Ingram Walter Brisbane and John Robertson Baillies thereof Colin Dunlap Dean of Gild and sundry of the Gild Council of said City Benjamin Franklin Esquire Doctor Of Laws is admitted and received Burges and Gild Brother of the said City and the whole Liberties Privileges and Immunities belonging to an Burges and Gild Brother thereof are granted to him in most ample form who gives his Oath of Fidelity as Use Extracted furth of the Gild Books of the said City by
Archibald McGilchrist Dep.
